PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LONG, Zhigang
Application No. 16/379,437
Filed: April 09. 2019
For: MIXED REFRIGERANT FOR A CRYOGENIC TEMPERATURE RANGE, AND METHODS FOR PREPARING AND APPLYING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed August 05, 2020, to accept a certified copy of a foreign application. 

The petition is DISMISSED.

37 CFR 1.55(f)(3) provides that:

If a certified copy of the foreign application is not filed within the time period specified in Paragraph (f)(1) of this section in an application under 35 USC 111(a) or within the period specified in paragraph (f)(2) of this section in an international application entering the national stage under 35 U.S.C. 371, and the exceptions in paragraphs (h) and (i) of this section are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay and the petition fee set forth in § 1.17(g).

Accordingly, a grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition lacks item (1)


As to item (1)

The Office acknowledges the receipt of the Application Data Sheet (ADS) that lists the access code.  However, the ADS is not properly signed under 37 CFR 1.4(d)(2)(i) and cannot be accepted.  In this regard, the S-signature on the ADS is missing a forward slash before the name.   As a result, of the improper S-signature, the ADS is regarded as a mere transmittal sheet. The certified copy of the foreign application is considered as not being submitted.  For this reason, the present petition cannot be granted at this time. Applicants continue to bear the ultimate responsibility for ensuring that the priority document is filed during the pendency of the application and before the patent is issued. Accordingly, applicants are encouraged to check as necessary to confirm receipt by the Office of appropriate documents. See MPEP § 215.01.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions
			
By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.
    

Any questions concerning this decision should be directed to the undersigned at (571) 272-4584.  


/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petition Examiner
Office of Petitions